          Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 1 of 12

                                                                            U.S. DISTRICT COURT
                                                                          DISTRICT OF NEW HAMPSHIRE
                            UNITED STATES DISTRICT COURT                                      nnmroninc
                              DISTRICT OF NEW HAMPSfflRE                           SilP 24 2019

UNITED STATES OF AMERICA                                                              FILED

                V.                                           No.l:14-cr-93-LM


KOSMAS KOUSTAS,
                       Defendant.


                                     PLEA AGREEMENT


        Pursuant to Rules 11(c)(1)(A),(B), and(C)ofthe Federal Rules of Criminal Procedure,

the United States of America by its attorney, Scott W. Murray United States Attorney for the

District ofNew Hampshire, and the defendant, Kosmas Koustas, and the defendant's attorney,

Victoria Kelleher, Esquire, enter into the following Plea Agreement:

        1.   The Plea and the Offense.


        The defendant agrees to plead guilty to a one-count Superseding Information that charges

him with conspiracy to possess with the intent to distribute a controlled substance, specifically,

marijuana and methylenedioxymethamphetamine(MDMA),a/k/a Ecstasy, a/k/a Molly, Schedule

I controlled substances, in violation of21 U.S.C. §§ 841(a)(1) and 846.

       In exchange for the defendant's guilty plea, the United States agrees to the sentencing

stipulations identified in Section 6 ofthis agreement and agrees to move to dismiss the

imderlying Indictment when the defendant is sentenced.

       2.    The Statute and Elements ofthe Offense.


    Count One— Conspiracy To Possess With Intent to Distribute Controlled Substances

   Title 21, United States Code, Section 841(a)(1) provides, in pertinent part that "It shall be

unlawful for any person knowingly or intentionally to ... possess with the intent to distribute a


                                               -1-
         Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 2 of 12



controlled substance." Title 21, United States Code, Section 846, provides that it is unlawful to

conspire to violate 21 U.S.C. § 841.

      The defendant understands that the offense has th^following elements, each of which the

United States would be required to prove beyond a reasonable doubt at trial:

    FIRST,that the agreement specified in the information, and not some other agreement or

agreements, existed between at least two people to distribute or possess with intent to distribute a

controlled substance; and

    SECOND,that the defendant willfully and knowingly joined in that agreement. United

States V. Morillo. 158 F.3d 18,23(1st Cir. 1998).

       3.   Offense Conduct.

       The defendant stipulates and agrees that ifthis case proceeded to trial, the government

would prove the following facts and those facts would establish the elements ofthe offense

beyond a reasonable doubt:

        The defendant participated in a conspiracy with other individuals to distribute marijuana

and ecstasy New Hampshire. Based on wire intercepts, law enforcement determined that the

defendant obtained marijuana for distribution from a conspiracy member located in the Millbury

and Worcester, Massachusetts("Massachusetts source"). After the defendant obtained the

marijuana from the Massachusetts source, he transported it to New Hampshire and then

distributed it to numerous co-conspirators,including two known conspirators, in New Hampshire

for further distribution. Wire intercepts also showed that the defendant obtained quantities of

ecstasy that he provided to the same known conspirators for further distribution in the same

manner as the marijuana


                                               -2-
          Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 3 of 12



         The United States would prove the case against the defendant by presenting the testimony

 of cooperating witnesses, wire intercepts between the defendant and his confederates, and

 evidence seized during the execution of a search warrant at the defendant's residence.

        4.   Penalties and Special Assessment.

        The defendant understands that the penalties for the offense are:

        A.      A maximum prison term oftwenty years;

        B.      A maximum fine of$1,000,000;

        C.      A term of supervised release ofnot less than three(3) years; and

        D.      A mandatory special assessment of$100 that is due at the time ofsentencing.

        The defendant understands that the defendant's failure to comply with any ofthe

conditions ofsupervised release may result in revocation of supervised release, requiring the

defendant to serve in prison all or part ofthe term ofsupervised release, with no credit for time

already spent on supervised release(18 U.S.C. § 3583).

        5.   Sentencing and Application ofthe Sentencing Guidelines.

        The defendant understands that the Sentencing Reform Act of 1984 applies in this case

and that the Court is required to consider the United States Sentencing Guidelines as advisory

guidelines. The defendant further understands that he has no right to withdraw jfrom this Plea

Agreement ifthe applicable advisory guideline range is different than he anticipates.

        The defendant also understands that the United States and the United States Probation

Office shall:


        A.      Advise the Court ofany additional, releyant facts that are presently known
                or may subsequently come to their attention;

        B.      Respond to questions from the Court;

                                               -3-
          Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 4 of 12




        C.      Correct any inaccuracies in the pre-sentence report;

        D.      Respond to any statements made by him or his counsel to a probation
                officer or to the Court.


        The defendant understands that the United States may address the Court with respect to

an appropriate sentence to be imposed in this case subject to the terms ofthis Agreement.

        The defendant acknowledges that any estimate ofthe probable sentence or the probable

sentencing range under the advisory Sentencing Guidelines that he may have received firom any

source is only a prediction and not a promise as to the actual sentencing range under the advisory

Sentencing Guidelines that the Court will adopt.

        6.   Sentencing Agreement.


        In exchange for the defendant's guilty plea, pursuant to Fed. R. Crim. 11(c)(1)(B), the

United States agrees:

        It will not oppose a motion by the defendant to terminate his supervised release if the

defendant(1)does not commit any violations of his supervised release conditions during his first

year of supervised release.

        The defendant understands that the Court is not bound by the foregoing agreement

enumerated as 1. The defendant also understands that ifthe Court does not accept this

agreement such rejection by the Court will not be a basis for the defendant to withdraw his guilty

plea.

         In exchange for the defendant's guilty plea, pursuant to Fed. R. Crim. 11(c)(1)(A) and

(C),the parties agree to the following binding stipulation:

        (1)a time-served sentence is the appropriate disposition ofthis case.


                                               -4-
         Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 5 of 12




    The parties intend the above stipulation to be binding under Fed. R. Crim. P. 11(c)(1)(C).

By using the word "binding," the parties mean that ifthe Court will not accept the Plea

Agreement under Fed. R. Crim. P. 11(c)(3)(A), the Plea Agreement is null and void and the

defendant will be allowed the opportunity to withdraw his guilty plea. The parties will not be

allowed to withdraw from the Plea Agreement for any other reason.

       The United States and the defendant are free to make recommendations with respect to

the sentence as each party may deem lawftil and appropriate, unless such recommendations are

inconsistent with the terms ofthis Plea Agreement.

       7.   Acceptance of Responsibilitv.

       The United States agrees that it will not oppose an appropriate reduction in the

defendant's adjusted offense level, under the advisory Sentencing Guidelines, based upon the

defendant's apparent prompt recognition and affirmative acceptance ofpersonal responsibility

for the offense. The United States, however, may oppose any adjustment for acceptance of

responsibility ifthe defendant:

       A.      Fails to admit a complete factual basis for the plea at the time he is
               sentenced or at any other time;

       B.      Challenges the United States' offer ofproof at any time after the plea is
              entered;

       C.     Denies involvement in the offense;

       D.     Gives conflicting statements about that involvement or is xmtruthful with
              the Court,the United States or the Probation Office;

       E.     Fails to give complete and accurate information about his financial status
              to the Probation Office;


                                               -5-
             Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 6 of 12



        F.       Obstructs or attempts to obstructjustice, prior to sentencing;

        G.       Has engaged in conduct prior to signing this Plea Agreement which
                 reasonably could be viewed as obstruction or an attempt to obstruct
                 justice, and has failed to fully disclose such conduct to the United States
                 prior to signing this Plea Agreement;

        H.       Fails to appear in court as required;

        I.       After signing this Plea Agreement,engages in additional criminal conduct;
                 or



        J.       Attempts to withdraw his guilty plea.

        The defendant understands and agrees that he may not withdraw his guilty plea if, for any

ofthe reasons listed above,the United States does not recommend that he receive a reduction in

his sentence for acceptance ofresponsibility.

        The defendant also understands and agrees that the Court is not required to reduce the

offense level if it finds that he has not accepted responsibility.

        Ifthe defendant's offense level is sixteen or greater, and he has assisted the United States

in the investigation or prosecution of his own misconduct by timely notifying the United States

of his intention to enter a plea of guilty, thereby permitting the United States to avoid preparing

for trial and permitting the United States and the Court to allocate their resources efficiently, the

United States will move, at or before sentencing, to decrease the defendant's base offense level

by an additional one level pursuant to U.S.S.G. § 3El.l(b).

       8.     Waiver of Trial Rights and Consequences ofPlea.

       The defendant understands that he has the right to be represented by an attorney at every

stage ofthe proceeding and,if necessary, one will be appointed to represent him. The

defendant also understands that he has the right:


                                                 -6-
            Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 7 of 12



           A.      To plead not guilty or to maintain that plea ifit has already been made;

           B.      To be tried by ajury and, at that trial, to the assistance of counsel;

           C.      To confront and cross-examine witnesses;

           D.     Not to be compelled to provide testimony that may incriminate him; and

           E.     To compulsory process for the attendance of witnesses to testify in his
                   defense.
                                                                                              I


           The defendant understands and agrees that by pleading guilty he waives and gives up the

foregoing rights and that upon the Court's acceptance of his guilty plea, he will not be entitled to

a trial.


           The defendant understands that if he pleads guilty, the Court may ask him questions

about the offense, and if he answers those questions falsely under oath, on the record, and in the

presence of counsel, his answers will be used against him in a prosecution for pequry or making

false statements.


           9.   Acknowledgment of Guilt: Voluntariness ofPlea.

           The defendant understands and acknowledges that he:

           A.     Is entering into this Plea Agreement and is pleading guilty freely and
                  voluntarily because he is guilty;

           B.     Is entering into this Plea Agreement without reliance upon any promise of
                  benefit of any kind except as set forth in this Plea Agreement or revealed
                  to the Court;

           C.     Is entering into this Plea Agreement without threats,
                  force, intimidation, or coercion;

           D.     Understands the nature ofthe offense to which he is pleading guilty,
                  including the penalties provided by law; and

           E.     Is completely satisfied ^vith the representation and advice received from
                  his undersigned attorney.

                                                   -7-
          Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 8 of 12




        10. Scope of Agreement.

        The defendant acknowledges and understands that this Plea Agreement binds only the

undersigned parties and cannot bind any other non-party federal, state or local authority. The

defendant also acknowledges that no representations have been made to him about any civil or

administrative consequences that may result from his guilty plea. The defendant understands

such matters are solely within the discretion ofthe specific non-party government agency

involved. The defendant further acknowledges that this Plea Agreement has been reached

without regard to any civil tax matters that may be pending or which may arise involving the

defendant.


        11. Collateral Consequences.

        The defendant understands that, as a consequence of his guilty plea, he will be

adjudicated guilty and may thereby be deprived of certain federal benefits and certain rights,

such as the right to vote, to hold public office, to serve on a jury, or to possess firearms.

               The defendant understands that, if he is not a citizen ofthe United States, his

guilty plea to the charged offense will likely result in him being subject to immigration

proceedings and removed from the United States by making him deportable, excludable, or

inadmissible. The defendant also understands that if he is a naturalized citizen, his guilty plea

may result in ending his naturalization, which would likely subject him to immigration

proceedings and possible removal from the United States. The defendant understands that the

immigration consequences ofthis plea vwll be imposed in a separate proceeding before the

immigration authorities. The defendant wants and agrees to plead guilty to the charged offense

regardless of any immigration consequences ofthis plea, even ifthis plea will cause his removal

                                                -8-
         Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 9 of 12



from the United States. The defendant understands that he is bound by his guilty plea regardless

of any immigration consequences ofthe plea. Accordingly,the defendant waives any and all

ch^lenges to his guilty plea and to his sentence based on any immigration consequences, and

agrees not to seek to withdraw his guilty plea, or to file a direct appeal or any kind of collateral

attack challenging his guilty plea, conviction, or sentence, based on any immigration

consequences of his guilty plea.

        12. Satisfaction ofFederal Criminal Liability: Breach.

        The defendant's guilty plea, if accepted by the Court, will satisfy his federal criminal

liability in the District ofNew Hampshire arising from his participation in the conduct that forms

the basis ofthe information in this case. The defendant understands that if, before sentencing,

he violates any term or condition ofthis Plea Agreement, engages in any criminal activity, or

fails to appear for sentencing, the United States may consider such conduct to be a breach ofthe

Plea Agreement and may withdraw therefrom.

        13. Waivers.

       A.      Appeal.

       The defendant understands that he has the right to challenge his guilty plea and/or

sentence on direct appeal. By entering into this Plea Agreement the defendant knowingly and

voluntarily waives his right to challenge on direct appeal:

       1.      His guilty plea and any other aspect ofhis conviction, including, but not
               limited to, adverse rulings on pretrial suppression motion(s)or any other
               adverse disposition of pretrial motions or issues; and

       2.      The sentence imposed by the Court ifit is consistent with or lower than
               the stipulated sentence specified in Section 6 ofthis agreement.

       The defendant's waiver ofhis rights does not operate to waive an appeal based upon new

                                                -9-
         Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 10 of 12



legal principles enunciated in Supreme Court or First Circuit case law after the date ofthis Plea
                                                        1



Agreement which the Supreme Court or First Circuit have decided should apply retroactively; or

on the ground of ineffective assistance ofcounsel.

        B.     Collateral Review


        The defendant understands that he may have the right to challenge his guilty plea and/or

sentence on collateral review, e.g., a motion pursuant to 28 U.S.C. §§ 2241 or 2255. By

entering into this Plea Agreement,the defendant knowingly and voluntarily waives his right to

collaterally challenge:

        1.     His guilty plea, except as provided below, and any other aspect ofhis
               conviction, including, but not limited to, adverse rulings on pretrial
               suppression motion(s) or any other adverse disposition of pretrial motions
               or issues; and

        2.     The sentence imposed by the Court ifit is consistent with or lower than
               the stipulated sentence specified in Section 6 ofthis agreement.

       The defendant's waiver ofhis right to collateral review does not operate to waive a

collateral challenge to his guilty plea on the groimd that it was involuntary or unknovring, or on

the ground ofineffective assistance of counsel. The defendant's waiver of his right to collateral

review also does not operate to waive a collateral challenge based on new legal principles

enunciated in Supreme Court or First Circuit case law decided after the date ofthis Plea

Agreement which the Supreme Court or First Circuit have decided should apply retroactively.

       C.      Freedom ofInformation and Privacy Acts

       The defendant hereby waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency ofthe United States any

records pertaining to the investigation or prosecution ofthe case underlying this Plea Agreement,


                                              -10-
         Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 11 of 12



including without limitation any records that may be sought under the Freedom ofInformation

Act,5 U.S.C. §552, or the Privacy Act of 1974,5 U.S.C. §522a.

       D.      Appeal by the Government

       Nothing in this Plea Agreement shall operate to waive the rights or obligations ofthe

Government to pursue an appeal as authorized by law.

        14. No Other Promises.


       The defendant acknowledges that no other promises, agreements, or conditions have been

entered into other than those set forth in this Plea Agreement or revealed to the Court, and none

will be entered into unless set forth in writing, signed by all parties, and submitted to the Court.

       15. Final Binding Agreement.

       None ofthe terms ofthis Plea Agreement shall be binding on the United States until this

Plea Agreement is signed by the defendant and the defendant's attorney and untU it is signed by

the United States Attorney for the District ofNew Hampshire, or an Assistant United States

Attorney.




                                                 11-
          Case 1:14-cr-00093-LM Document 357 Filed 09/24/19 Page 12 of 12



        16.   Agreement Provisions Not Severable.

        The United States and the defendant understand and agree that if any provision of this

Plea Agreement is deemed invalid or unenforceable, then the entire Plea Agreement is null and

void and no part ofit may be enforced.

                                                    Scott W.Mutt
                                                    United


Date:
                                                                  le

                                                    Assislafit U.S. Attomey
                                                    Massachusetts Bar # 643288
                                                    53 Pleasant St,4th Floor
                                                    Concord, NH 03301




       The defendant, Kosmas Koustas certifies that he has read this 12-page Plea Agreement
and that he fully understands and accepts its terms.

Date:
                                                    Kosmas Koustas, Defendant

        I have read and explained this 12-page Plea Agreement to the defendant, and he has
advised me that he understands and accepts its terms.

Date: _
                                                    Victoria Kelleher, Esquire
                                                    Attomey for Kosmas Koustas




                                             -12-
